When plaintiff was lifting a ten-gaUon pot or urn almost UUed with coffee, one of the handles broke, the coffee spiUed and plaintiff’s right hand was scalded. On the trial of an action brought by him for damages, against the distributor and the manufacturer, his complaint was dismissed on the merits as to both defendants. Plaintiff appeals from the dismissal tif the complaint as to Central Stamping Company, the manufacturer, only. Judgment in so far as appealed from reversed on the law and the facts and a new trial granted, costs to abide the event, upon the ground that the determination is against the weight of the evidence. Lazansky, P. J., Young, Hagarty, Tompkins and Johnston, JJ., concur.